NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10041

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00167-HG-2

 v.
                                                MEMORANDUM*
YVONNE CAITANO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                    Helen Gillmor, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Yvonne Caitano appeals pro se from the district court’s orders denying her

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), and

subsequent motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Initially, the government is correct that Caitano’s appeal from the order

denying her motion for compassionate release is untimely. See Fed. R. App. P.

4(b)(1). Caitano’s motion for reconsideration did not toll the deadline to file a

notice of appeal because it was not filed within the requisite 14-day period. See

United States v. Lefler, 880 F.2d 233, 235 (9th Cir. 1989).

      Caitano contends that the district court should have granted reconsideration

because the evidence she submitted in support of her original motion, together with

the allegedly new evidence she submitted in support of her motion for

reconsideration, showed that her medical conditions constituted extraordinary and

compelling reasons for release. However, even if Caitano’s allegedly new

evidence as to her medical conditions was sufficient to meet the “extraordinary and

compelling” standard of § 3582(c)(1)(A)(i), the district court was correct that her

motion for reconsideration did not address the court’s independent finding that the

18 U.S.C. § 3553(a) factors did not support relief. Moreover, any challenge to that

finding would have been unavailing because the court reasonably weighed the

§ 3553(a) factors, concluding that, notwithstanding Caitano’s health issues and

COVID-19 diagnosis, her immediate release would not adequately reflect the

seriousness of the offense, deter similar criminal conduct, or protect the public. On

this record, the district court did not abuse its discretion by denying Caitano’s

motion for reconsideration. See United States v. Tapia-Marquez, 361 F.3d 535,


                                          2                                     21-10041
537 (9th Cir. 2004) (stating standard of review); see also United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion

only if its decision is illogical, implausible, or not supported by the record).

      AFFIRMED.




                                           3                                       21-10041